DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election and status of claims under examination
Applicant’s election without traverse of the species that is a strain Lactobacillus plantarum TCI378 (DSM32451) in the reply filed on 9/15/2021 is acknowledged.
Claims 1-8 as drawn to administration of a composition with microbial strain Lactobacillus plantarum TCI378 (DSM 32451) are under examination. 
In response to the office action, please, delete limitation drawn to the use of “metabolites” (unknown and unspecified contents) in the claimed method under examination. 

Claim Rejections - 35 USC § 112
				                       Deposit
	Claims 1-8 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims require one of ordinary skill in the art to have access to a specific microorganism that is a strain Lactobacillus plantarum TCI378 (DSM 32451).
Because the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, the 
	The rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
	Because DSM has acquired the status of an International Depository in accordance to the Budapest Treaty, a declaration stating that all restrictions will be irrevocably removed upon issuance of the patent will overcome this rejection. 
A copy of deposit receipt in DSM is also required for the record in the instant file as evidence of viability of the deposited claimed stain.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claims recite administration of a bacterial culture which is Lactobacillus plantarum TCI378 (DSM 32451). The bacterial stain is a naturally occurring bacteria isolated from traditional fermented food (page 9, line 19); and, thus, a natural product.  Although the preamble encompasses an intended effect, the subject under treatment is a generic subject as presently recited in the claims. Thus, consumption of a natural product is a mere eating or a basic nutrition which is a natural event or phenomenon. Further, claims are drawn to generic forms of a natural product. 
This judicial exception is not integrated into a practical application because claimed elements in combination do not add a meaningful limitation or extra-solution to the claimed product, and the claimed product as a whole is nothing more than an attempt to generally link the product of nature to a particular technological environment.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.
Notes: it is suggested to inserted phrase describing specific “need” of a subject, or at least insert phrase “a subject in need thereof” (claims 1 and 5), when the intended effect or specific need is recited in the preamble. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (IDFS reference; Journal of Applied Microbiology, 2013, 116, 145-156).
The cited refence by Park teaches a method for reducing body fat and improving gastrointestinal function by administering a composition comprising Lactobacillus plantarum strain LG42; for example: see entire document including abstract and tables 2-3.  Although the cited refence is silent about the use of strain is Lactobacillus plantarum TCI378 (DSM 32451), the disclosed strain belongs to the identical bacterial specie; and the compositions therewith provide for the same effects as the claimed strain. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute one representative of the same bacterial species for the other with a reasonable expectation of success in reducing body fat and improving gastrointestinal function because the cited reference teaches that administration of a composition comprising representative of the species of  Lactobacillus plantarum provided for reducing body fat and improving gastrointestinal function. This is considered to be a substitution of equivalents.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
October 20, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653